482 F.2d 1379
Norman GRADSKY, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 73-2152.
United States Court of Appeals,Fifth Circuit.
Sept. 5, 1973.

Norman Gradsky, pro se.
Robert W. Rust, U. S. Atty., William R. Northcutt, Asst. U. S. Atty., Miami Fla., for respondent-appellee.
Before THORNBERRY, GOLDBERG and RONEY, Circuit Judges.
PER CURIAM:


1
It is hereby ordered that this appeal is dismissed for want of jurisdiction since the judgment sought to be appealed is not final as to all of the appellant's claims.1  See 28 U.S.C. Secs. 1291, 1292; Rule 54(b), F.R.Civ.P.; Graham v. Cole, 5th Cir. 1973, 483 F.2d 255; Jones v. Riggsby, 5th Cir. 1973, 475 F.2d 760; United States v. Crow et al., 5th Cir. 1973, 474 F.2d 200.


2
Dismissed.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981